DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-8, and 10-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Breed et al US 6,474,683 (hereinafter Breed).	
Regarding claim 1, Breed discloses a method of detecting a living being disposed on a seat of a vehicle (col. 6, lines 11-19), the method comprising:
emitting electromagnetic waves at a predetermined frequency or at a predetermined frequency band towards the seat by means of an electromagnetic radiator (see figs. 1A-1B, 2, col. 14, lines 23-25, col. 16, lines 18-24);

receiving reflected electromagnetic waves reflected from a surface by means of a sensor (see col. 14, lines 23-40, col. 21, lines 1-4);
detecting an object disposed on the seat based on a transit time of the emitted electromagnetic waves and the reflected electromagnetic waves between the electromagnetic radiator, the surface and the sensor by means of a detection device (col. 14, line 51- col. 15, line 9, col. 21, lines 1-9);
detecting movement of the object from the reflected electromagnetic waves by means of the detection device if the object has been detected (see col. 9, lines 13-35, col. 21, lines 13-16);
determining whether the detected object is a living being based on the detected movements of the object (see col. 21, lines 9-12, col. 15, lines 30-62, col. 16, lines 25-45, col. 17, line 43 – col. 18, line 8); and
outputting a detection signal from the detection device in response to determining that the detected object is a living being (see col. 11, lines 20-30, col. 15, lines 50-56, col. 17, lines 1-10, col. 21, line 56 – col. 22, line 13, col. 22, lines 36-41).
	Regarding claim 2 as applied to claim 1, Breed further discloses wherein the detecting the object step includes determining a size of the object based on the reflected electromagnetic waves (see col. 6, lines 30-31, col. 21, lines 51-61).
	Regarding claim 3 as applied to claim 2, Breed further discloses determining an area occupied by the object by comparing reflected electromagnetic waves from an occupied area with reflected electromagnetic waves from a reference area (determining area or position in which an occupant is located using pattern recognition, see col. 15, lines 30-56, col. 21, lines 1-9).
Regarding claim 6 as applied to claim 1, Breed further discloses wherein the detecting movement step includes determining a relative speed of the emitted electromagnetic waves with respect to the reflected electromagnetic waves (see col. 21, lines 12-15).
Regarding claim 7 as applied to claim 1, Breed further discloses wherein determining whether the detected object is a living being step includes analyzing the reflected electromagnetic waves in a time domain to detect predetermined patterns (see col. 14, lines 51-61, col. 21, lines 9-12, col. 15, lines 30-62, col. 16, lines 25-45, col. 17, line 43 – col. 18, line 8).
Regarding claim 8 as applied to claim to claim 7, Breed further discloses wherein the predetermined patterns are associated with breathing movement of one or more people within a predetermined age range or breathing movements of one or more pets (see col. 19, lines 15-18, col. 17, lines 1-32, col. 17, line 44 – col. 18, line 21).
Regarding claim 10, Breed discloses a detection arrangement for use in a vehicle including at least one seat for use by a person (see figs. 1A, 1B, 2, 3), the detection arrangement comprising:
an electromagnetic radiator (132, 231, see figs. 1A and 3) configured to emit electromagnetic waves at least one frequency or within at least one frequency band (see figs. 1A-1B, 2, col. 14, lines 23-25, col. 16, lines 18-24);
a sensor (131, 133, 231, 232, see figs. 1A, 3) configured to receive reflected electromagnetic waves reflected from a surface within the vehicle (see col. 14, lines 23-40, col. 21, lines 1-4); and
a detection device (101, see figs. 1A, 1B, and 3) connected to the sensor and the electromagnetic radiator, wherein the detection device is configured to detect an object disposed on the seat (col. 14, line 51- col. 15, line 9, col. 17, lines 1-10, col. 21, lines 1-9).
	Regarding claim 11 as applied to claim 10, Breed further discloses wherein the electromagnetic radiator includes a radar transmitter configured to emit radio waves or microwaves, and wherein the sensor is configured to receive reflected radio waves or reflected microwaves, each reflected from the seat, the object, or the person (see col. 14, lines 23-40, col. 21, lines 1-4).
	Regarding claim 12 as applied to claim 10, Breed further discloses wherein the electromagnetic radiator includes an ultrasonic transmitter configured to emit electromagnetic waves within an ultrasonic frequency range, and wherein the sensor is configured to receive reflected electromagnetic waves ultrasound waves within the ultrasonic frequency range (see col. 14, lines 23-40, col. 21, lines 1-4).
	Regarding claim 13 as applied to claim 10, Breed further discloses wherein the electromagnetic radiator includes a lighting unit configured to emit light within an infrared frequency range, and wherein the sensor includes a photonic mixer detector configured to receive reflected light within the infrared frequency range (see col. 5, lines 38-45, col. 7, lines 16-19, col. 20, lines 21-43).
	Regarding claim 14 as applied to claim 3, Breed further discloses wherein the determining an area occupied by the object step includes determining a size of the object by comparing the reflected electromagnetic waves from the occupied area with reflected electromagnetic waves from the reference area (determining area or position in which an occupant is located using pattern recognition, see col. 15, lines 30-56, col. 21, lines 1-9).
	Regarding claim 15 as applied to claim 6, Breed further discloses wherein the detecting movement step includes determining a frequency shift of the emitted electromagnetic waves with respect to the reflected electromagnetic waves (see col. 4, lines 31-40).
	Regarding claim 16, Breed discloses a method of detecting occupancy in a vehicle (col. 6, lines 11-19), the method comprising:
emitting electromagnetic waves at a predetermined frequency from an electromagnetic radiator towards a seat disposed in the vehicle (see figs. 1A-1B, 2, col. 14, lines 23-25, col. 16, lines 18-24);
receiving, by a sensor (131, 133, 231, 232, see figs. 1A, 3), reflected electromagnetic waves reflected from a surface (see col. 14, lines 23-40, col. 21, lines 1-4); and
comparing, by a processor (101, see figs. 1A, 1B, 3), a first distance traveled by the electromagnetic waves to a second distance traveled by the reflected electromagnetic waves to determine whether a person, or an object, or a pet is disposed on the seat (determining an occupant moving in a vehicle seat, see col. 21, lines 9-12, col. 15, lines 30-62, col. 16, lines 25-45, col. 17, line 43 – col. 18, line 8).
	Regarding claim 17 as applied to claim 16, Breed further discloses receiving an adjustment position of the seat and altering the first distance traveled by the electromagnetic waves based on the adjustment position of the seat (seat adjustment (~which alters distance signal from transducer travels) see col. 7, lines 55-58).
	Regarding claim 18 as applied to claim 16, Breed further discloses comparing a first number of reflected electromagnetic waves reflected from a surface of the seat to a second number of reflected electromagnetic waves reflected from the person, or the object, or the pet to determine a size of the person, or the object, or the pet (col. 7, lines 8-15, col. 14, lines 31-47, col. 14, line 62 – col. 15, line 2, col. 21, lines 51 – col. 22, line 3).
	Regarding claim 19 as applied to claim 18, Breed further discloses measuring a first speed of a first reflected electromagnetic wave reflected from the surface of the seat to a second speed of a second reflected electromagnetic wave reflected from the person, or the object, or the pet to determine whether the person, or the object, or the pet is moving (see col. 9, lines 13-35, col. 21, lines 13-16).
	Regarding claim 20 as applied claim 16, Breed further discloses receiving, by the processor from the sensor, a signal progression pattern indicative of an absolute distance between the person, or the object, or the pet and the sensor within a first period, or movement of the person, or the object, or the pet with respect to the sensor within a second period; and comparing the signal progression pattern to a stored reference pattern (col. 14, line 62 – col. 15, line 12, col. 15, lines 30-62, col. 21, lines 1-12).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Breed et al US 6,474,683 (hereinafter Breed) in view of Darko et al US 20200249337 (hereinafter Darko).
Regarding claim 4 as applied to claim 2, Breed discloses the claimed invention except wherein the detecting movement steps includes determining a size of the object being less than a reference size value. In a similar field of endeavor, Darko discloses a method of detecting a living being disposed on a set of a vehicle, the method comprising detecting a size of an object disposed on the seat based on electromagnetic signals transmitted towards the seat and the reflected electromagnetic signals received from the seat (see figs. 1 and 6, [0001], [0045], [0069], [0073], [0079]-[0091]).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Darko with Breed by using comparing the size of a detected human to predefined sizes of average humans in order to determine if a detected person is a baby or kid, for the benefit of detecting any movement a detected living being in a seat in a vehicle. 
Regarding claim 5 as applied to claim 4, the combination of Breed and Darko disclose the claimed invention. Darko further discloses filtering the reflected electromagnetic waves based on the determined size of the object and wherein the detecting movement step includes the filtering of the reflected electromagnetic waves (see [0104]).
Regarding claim 9 as applied to claim 1, Breed discloses the claimed invention except wherein the emitting step includes modulating the electromagnetic waves in a range between 77 GHz and 81 GHz. In a similar field of endeavor, Darko discloses a method of detecting a living being disposed on a set of a vehicle, the method comprising detecting a size of an object disposed on the seat based on electromagnetic signals emitted towards the seat and the reflected electromagnetic signals received from the seat, wherein the emitting step includes modulating the electromagnetic waves in a range between 77 GHz and 81 GHz (see figs. 1 and 6, [0001], [0045], [0069], [0073], [0079]-[0091]).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Darko with Breed by using comparing the size of a detected human to predefined sizes of average humans in order to determine if a detected person is a baby or kid, for the benefit of using a small and compact device, enabled by the size of the antenna system of the mm-wave frequency band system, for detecting any movement a detected living being in a seat in a vehicle.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yonak et al US 8,260,502 discloses an occupant detection and imaging system.
Breed et al US 20070193811 discloses vehicular occupant protection system using multiple sensor systems.
Breed et al US 20010042977 discloses vehicular occupant motion detection system using radar.
Christensen et al US 10,953,830 discloses adjusting interior configuration of a vehicle based on vehicle contents.
Tuukkanen et al US 20200041997 discloses visualizing future events for passengers of autonomous vehicles.
Cuddihy et al US 20190293171 discloses transmission control with occupant detection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUMIDE T AJIBADE AKONAI whose telephone number is (571)272-6496. The examiner can normally be reached Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VLADIMIR MAGLOIRE can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLUMIDE AJIBADE AKONAI/Primary Examiner, Art Unit 3648